          Case 4:20-cr-00330-DC Document 19 Filed 08/12/20 Page 1 of 6



                                   United States District Court
                                    Western District of Texas
                                         Pecos Division

 United States of America,
    Plaintiff,

    v.                                                         No. P-20-CR-330-DC

 Santiago Cordova-Espinoza,
    Defendant.

     UNITED STATES’S RESPONSE TO DEFENDANT’S MOTION TO SUPPRESS

                                         I.     Introduction
   Since the Oyo Hotel Manager was not acting as an agent of the Government when he unlocked

the hotel room door, the Defendant’s Fourth Amendment Rights were not violated. Thus, the

agents’ testimony about observing the Defendant in the United States after the hotel room door

was opened should not be suppressed.

                   II.    Statement of the Facts and Relevant Procedural History

   On the afternoon of June 1, 2020, Homeland Security received information about two

suspicious vehicles observed at the Oyo Hotel in Alpine, Texas. The information suggested the

two vehicles may have dropped off aliens at an identified hotel room. In response to the

information, Homeland Security agents responded to the Oyo Hotel. Homeland Security agents

knocked on the hotel room door where the aliens were believed to be located, but no one responded
to the knocking. Several agents spoke with the hotel manager. While the agents were still at the

Oyo Hotel, the hotel manager opened the hotel room door. After the hotel manager opened the

hotel room door, agents observed the Defendant and two other aliens in the hotel room.

   After investigation by Homeland Security, the Defendant was turned over to Border Patrol for

processing. Using the Defendant’s fingerprints, Border Patrol obtained the Defendant’s criminal

and immigration history. Border Patrol Agents learned the Defendant was removed from the

United States on April 22, 2020, after serving sentences for the felony offenses of Distribution of

a Controlled Substance and Unlawful Use of a Police Radio. After the Defendant was processed

by Border Patrol Agents, he was charged with a violation of 8 U.S.C. § 1326.
           Case 4:20-cr-00330-DC Document 19 Filed 08/12/20 Page 2 of 6




   Three other individuals, who have not joined in this suppression motion, were charged with

violating 8 U.S.C. § 1327 based on the Defendant’s presence at the Oyo Hotel and violating 8

U.S.C. §1324 after other aliens were located in a vehicle driven by one of the alien smugglers

following traffic stops on two vehicles.

   The Defendant acknowledges Fifth Circuit precedent precludes the suppression of the

Defendant’s identity and evidence obtained from his immigration file. In spite of binding Fifth

Circuit precedent on the issue, the Defendant argues his identity and immigration file should be

suppressed as the product of an illegal search of the hotel room. Since Fifth Circuit precedent
precludes the suppression of an alien’s identity and immigration file, this argument is not addressed

in this response.

   The Defendant also seeks to suppress testimony by the agents about observing or finding the

Defendant in the United States after the hotel room door was opened by the hotel manager.


                                           III.    Argument

   A. The agents’ testimony about observing the Defendant at the Oyo Hotel should not
      be suppressed as the Defendant’s Fourth Amendment rights were not violated.

   The Oyo Hotel manager was not acting as an agent of the Government when he opened the

hotel room. If a private party wrongfully conducts a search of another’s property, the Fourth

Amendment is not violated and that private misconduct does not deprive the government of the

right to use evidence it has obtained legally. U.S. v. Blocker, 104 F.3d 720, 725 (5th Cir. 1997),

(citing U.S. v. Walters, 447 U.S. 649, 656, 100 S.Ct. 2395, 2401, 65 L.Ed.2d 410 (1980)).

Suppression of evidence obtained by a private party would only be warranted if the private party

was acting as a government agent. In Blocker, the Fifth Circuit identified the factors to be

considered in determining whether a private party acted as a government agent in conducting a

search. Blocker, 104 F.3d at 725. These factors include: (1) whether the government knew or

acquiesced in the intrusive conduct; and (2) whether the private party intended to assist law

United States’s Response to Defendant’s Motion to
Suppress                                                                                           2
          Case 4:20-cr-00330-DC Document 19 Filed 08/12/20 Page 3 of 6




enforcement or to further his own ends. Id. Where the government offers no form of compensation

to the private party, does not initiate the idea that the private party conduct a search, and lacks

specific knowledge the private party intends to search, the private party does not act as a

government agent when the private party enters another’s property. U.S. v. Bazan, 807 F.2d 1200,

1204 (5th Cir. 1986). This same analysis has been employed in the context of a search of a hotel

room by a hotel room manager. In U.S. v. Ramirez, a hotel manager who searched luggage in the

defendants’ room after the rental period expired was not acting as a government agent where the

manager was neither compensated nor instructed by government agents to seize and search

personal property and the agents had no specific knowledge the manager would search the

property. U.S. v. Ramirez, 810 F.2d 1338, 1342 (5th Cir. 1987).

   Through testimony at the hearing on the Defendant’s Motion to Suppress, the United States

will establish that the agents did not know of or acquiesce in the intrusive conduct. The agents did

not provide any form of compensation to the hotel manager for opening the hotel room door. While

the agents did inquire about the renting of the rooms and the manager’s observations, the agents

did not ask the manager to open the hotel room door when the occupants of the hotel room did not

open the door after agents knocked. When the hotel manager asked one agent about opening the

hotel room door, the agent advised the manager the agent would need to speak with his supervisor

before taking any further action. This agent then went to confer with his supervisor.

   The agents did not know the hotel manager intended to open the hotel room door. While the

agents were at the Oyo Hotel when the manager opened the hotel room door, none anticipated the

manager would open the door or encouraged him to do so. The agents did not initiate the opening

of the hotel room door by the hotel manager. Nor did the agents contrive to create circumstances

whereby the manager would open the hotel room door. Before the hotel manager opened the hotel



United States’s Response to Defendant’s Motion to
Suppress                                                                                          3
           Case 4:20-cr-00330-DC Document 19 Filed 08/12/20 Page 4 of 6




room door, an agent specifically advised the hotel manager that a search warrant or consent of the

hotel guest would be needed because the hotel room guest had a reasonable expectation of privacy

in the room. When the hotel manager opened the hotel room door, without prompting from the

agents, the agents were pursuing other avenues of investigation and conferring with each other.

Since the agents did not know the hotel manager planned to open the hotel room door or acquiesce

in the conduct, this factor identified in U.S. v. Blocker weighs in favor of finding the hotel manager

was not acting as a government agent when he opened the door.

   The second factor identified in U.S. v. Blocker also supports that the hotel manager was not

acting as a government agent by opening the hotel room door. At the time of the writing of this

response, the undersigned Assistant United States Attorney has not spoken to the manager of the

Oyo Hotel, who was served with a subpoena for the hearing. However, based upon information

and belief, the hotel room manager’s actions indicate he opened the hotel room door to further his

own ends, rather than to assist law enforcement. The fact that the hotel room manager opened the

hotel room door after one agent told him the agent would need to consult with his supervisor before

taking any further action and another agent told him the door could not be opened without a search

warrant or the consent of the hotel room guest confirms that the hotel manager opened the door to

further his own ends. This conclusion is further supported by the fact that the hotel room manager

opened the door without telling the agents he intended to do so. Since the hotel manager opened

the hotel room door to further his own ends, the manager was not acting as a government agent.

   As the agents did not know of or acquiesce in the intrusive conduct by the hotel manager, and

the manager acted to further his own ends when opening the hotel room door, the hotel room

manager was not acting as a government agent. Since the hotel manager was not acting as a

government agent when he opened the hotel room door, the Fourth Amendment was not violated.



United States’s Response to Defendant’s Motion to
Suppress                                                                                            4
          Case 4:20-cr-00330-DC Document 19 Filed 08/12/20 Page 5 of 6




In the absence of a violation of the Fourth Amendment, there would be no basis for suppressing

the agents’ testimony about observing the Defendant in the United States after the hotel room door

was opened.



                                         IV.    Conclusion

   The Defendant’s Fourth Amendment rights were not violated since the hotel manager was not

acting as a government agent when he opened the hotel room door. Thus, the Defendant’s motion

should be denied.



                                                 Respectfully submitted,

                                                 John F. Bash
                                                 United States Attorney

                                          By:    /s/ Monica R. Morrison
                                                 Monica R. Morrison
                                                 Assistant United States Attorney
                                                 Idaho Bar No. 7346
                                                 2500 North Highway 118, Suite A-200
                                                 Alpine, Texas 79830
                                                 (432) 837-7332 (phone)
                                                 (432) 837-7449 (fax)
                                                 Monica.Morrison@usdoj.gov




United States’s Response to Defendant’s Motion to
Suppress                                                                                        5
          Case 4:20-cr-00330-DC Document 19 Filed 08/12/20 Page 6 of 6




                                      Certificate of Service

    I certify that on August 12, 2020, I electronically filed this document with the Clerk of Court
using the CM/ECF system.

   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):

                             Shane O'Neal (Shane_O'Neal@fd.org)



                                                      /s/ Monica R. Morrison
                                                      Monica R. Morrison
                                                      Assistant United States Attorney




United States’s Response to Defendant’s Motion to
Suppress                                                                                         6
